Title: From Benjamin Franklin to John Pownall, [on or after 21 April 1774]
From: Franklin, Benjamin
To: Pownall, John



[On or after April 21, 1774.]
Dr. Franklin presents his Compliments to Mr. Pownall and acquaints him, that he was appointed Agent of the Province of Pensilvania for the current Year, by a Vote of the present Assembly, a Copy of which follows, viz.


Oct. 15. 1773 P.M.
Resolved, That Benja Franklin Esqr be, and he is hereby appointed Agent of the Province for the ensuing Year, to solicit and transact the Affairs thereof in Great Britain.

